ARMSTRONG, P. J.
Defendant appeals his conviction for delivery of cocaine, ORS 475.880, possession of cocaine, ORS 475.884, and tampering with physical evidence, ORS 162.295, and assigns error to the trial court’s denial of his suppression motion. He contends that the police violated Article I, section 9, of the Oregon Constitution and the Fourth Amendment to the United States Constitution by unlawfully seizing him during a traffic stop. He further contends that the trial court erred in denying his motion to suppress evidence that the police discovered when they conducted a search incident to arrest after they arrested defendant on a warrant, the existence of which they had discovered during their unlawful detention of him. We affirm.
We review the denial of a suppression motion for legal error. ORS 138.220. The trial court’s findings of fact are binding on appeal if there is constitutionally sufficient evidence in the record to support them. State v. Ehly, 317 Or 66, 75, 854 P2d 421 (1993). If the trial court did not make express findings of fact on a pertinent issue and there is evidence from which those facts could be decided more than one way, we presume that the court found the facts in a manner consistent with its ultimate conclusion. Id. Applying those standards, we recite the following facts from the trial court record.
In the fall of 2010, Portland was experiencing what one police officer termed a “tremendous amount of gang violence” in the city. As part of efforts to forestall more violence, police officers set up surveillance at a funeral that was attended by several gang members. After the funeral, officers followed one of the attendees to a house in Northeast Portland, at which several gang members were seen by officers to be congregating. The officers were concerned that the gang members at the house were contemplating violence or that they would be the target of violence perpetrated by members of other gangs. The police continued to monitor the house, with both unmarked patrol cars on the ground and a Portland Police Bureau aircraft overhead. An officer in the aircraft saw four people leave the house and enter what he thought was a “Dodge Charger, Magnum-type vehicle.” One *20of the officers testified that those cars are often rental cars and that rental cars are often used for drive-by shootings and other crimes.
Concerned that the car’s occupants were on their way to commit a crime, the officer in the aircraft followed the car as it left the house and asked a patrol unit to stop it. After the car’s driver failed to signal for the legally required 100 feet before making a turn, ORS 811.375(l)(b), the police stopped the car. There were two backseat passengers in the car, one of whom was defendant. When the driver could not produce valid proof of insurance, an officer attempted to contact the driver’s insurance company by phone to determine whether the driver was, in fact, insured.
Two backup officers arrived several minutes after the initiation of the stop. One of those officers, Stradley, recognized defendant to be a gang associate but could not remember his name. Various officers made repeated efforts to discern the identities of the two backseat passengers, but the passengers refused to identify themselves to the police. While the first officer on the scene was trying to contact the driver’s insurance company, Stradley called Officer Burley to the scene to try to identify defendant and the other backseat passenger.
Thirty minutes after the initiation of the stop, and some time after the officers had concluded their investigation into the status of the driver’s insurance, Burley arrived. Burley looked inside the vehicle and was immediately able to identify defendant by name. After Burley recognized defendant, Stradley ran defendant’s name for warrants and discovered that there was an outstanding felony warrant for defendant’s arrest. While in the process of arresting defendant on the warrant, Burley noticed that defendant was having trouble speaking. He asked defendant to open his mouth, where Burley saw a plastic bag containing a white substance under defendant’s tongue. Subsequent testing revealed that the bag contained cocaine. The police also searched the backseat area where defendant had been sitting; that search revealed approximately $700 in cash, which the officers attributed to defendant.
*21Defendant moved to suppress the evidence discovered after his arrest. Among other things, the trial court concluded that the police had unlawfully seized defendant during the traffic stop but that the evidence discovered after his arrest was nonetheless admissible because the discovery of the warrant served to cure any prior illegality. The court therefore denied defendant’s suppression motion. Defendant was subsequently convicted after a stipulated facts trial, and this appeal followed.
On appeal, defendant contends that the police unlawfully seized him in violation of both Article I, section 9, of the Oregon Constitution and the Fourth Amendment to the United States Constitution. He argues that the officers’ discovery of his outstanding arrest warrant did not “attenuate” the discovery of the disputed evidence from the initial unlawful seizure and that suppression of the evidence was therefore required. In response, the state does not challenge defendant’s contention that he was unlawfully seized; rather, the state argues that, under the principle announced in State v. Dempster, 248 Or 404, 434 P2d 746 (1967), and applied in State v. Snyder, 72 Or App 359, 695 P2d 958, rev den, 299 Or 251 (1985), and subsequent cases, an arrest on an outstanding warrant purges evidence obtained as a result of the arrest from the taint of a prior unlawful seizure, such that suppression is not required. Because the state does not challenge the trial court’s conclusion that the police unlawfully seized defendant, the only issue before us is whether the discovery of the valid arrest warrant purged the taint of the prior unlawful seizure of defendant. We first address defendant’s arguments under the Oregon Constitution before turning to those he makes under the United States Constitution. See, e.g., State ex rel Juv. Dept. v. S. P., 346 Or 592, 606, 215 P3d 847 (2009) (“As part of the ‘first things first’ methodology, we * * * consider state constitutional issues before we consider federal claims.”).
Oregon has long recognized that the discovery of an outstanding warrant for a defendant’s arrest purges the taint of prior unlawful police conduct that might otherwise require suppression of evidence obtained as a result of an arrest on the warrant. The Oregon Supreme Court first *22announced that principle in Dempster, 248 Or at 408. There, officers suspected that the defendant had been involved in stealing money from parking meters. An officer recognized the defendant on the street one day and either asked or demanded that he get into the officer’s police car. The defendant complied and was taken to the police station. Officers ran a records check on the defendant at the station, which revealed an outstanding bench warrant. The officers arrested the defendant on the warrant and discovered drugs and drug paraphernalia during a search incident to that arrest. Id. at 406.
The defendant contended in the Supreme Court that he had been unlawfully detained when he got into the police car and that the subsequently obtained evidence was tainted by his unlawful seizure and should have been suppressed. The court assumed without deciding that the defendant’s initial detention was an unlawful seizure but affirmed the denial of the defendant’s suppression motion because the subsequent “lawful arrest on the bench warrant purged the search incident thereto of the taint of any illegality in the detention of defendant prior to that time.” Id. at 408. In support of that conclusion, the court cited two United States Supreme Court cases, Nardone v. United States, 308 US 338, 60 S Ct 266, 84 L Ed 307 (1939), and Wong Sun v. United States, 371 US 471, 83 S Ct 407, 9 L Ed 2d 441 (1963).
We considered a similar factual scenario in Snyder. There, the defendant was picked up by an officer and driven to the police station. At the station, the defendant volunteered that there might be a warrant in another county for his arrest, and a computer records check confirmed that that was indeed the case. The officer arrested the defendant. As officers were booking the defendant, they discovered a box of cigarettes that tended to connect him to a burglary; the defendant also made several inculpatory admissions.
On appeal, as pertinent here, the defendant reiterated arguments rejected by the trial court: that the police had unlawfully stopped him without reasonable suspicion and that the subsequently discovered evidence was “fruit of the poisonous tree” and should therefore have been suppressed. 72 Or App at 363. We concluded that we did not need *23to address the former argument because we agreed with the trial court on the latter, relying exclusively on Dempster:
“Under [Dempster], [the officers’] discovery of the arrest warrant and [the] arrest of defendant under the warrant’s authority purged the evidence from the taint of the prior illegality. The Supreme Court in Dempster assumed that the police may have unlawfully taken the defendant to the police station. While the defendant was there, an officer discovered a bench warrant for his arrest. The officer then conducted a search incident to the arrest and found narcotics and related paraphernalia on the defendant’s person. The court held that the intervening discovery of the bench warrant dissipated the taint of the illegal detention because ‘when the sergeant found the warrant he was bound to obey its command and arrest defendant.’”
Snyder, 72 Or App at 364. In addition, we noted that “Dempster declares it irrelevant that prior illegality may have tainted the search; even if there was a taint, it was purged by the intervening discovery of the bench warrant.” Id.
Some 20 years after Snyder, the Oregon Supreme Court decided State v. Hall, 339 Or 7, 115 P3d 908 (2005). The defendant sought suppression in Hall of evidence obtained by the police as a result of a consensual search of his person after he had been unlawfully seized. The Hall court established the analysis to be used when a defendant seeks suppression in such circumstances:
“Although the aim of the Oregon exclusionary rule is to restore a defendant to the same position as if ‘the government’s officers had stayed within the law,’ this court has rejected the notion that evidence is rendered inadmissible under Article I, section 9, simply because it was obtained after unlawful police conduct or because it would not have been obtained ‘but for’ unlawful police conduct. Instead, as this court recently explained in State v. Johnson, 335 Or 511, 520-21, 73 P3d 282 (2003), after a defendant establishes the existence of a minimal factual nexus — that is, at minimum, the existence of a ‘but for’ relationship — between the evidence sought to be suppressed and prior unlawful police conduct, the state nevertheless may establish that the disputed evidence is admissible under Article I, section 9, by proving that the evidence did not derive from *24the preceding illegality. To make that showing, the state must prove that either (1) the police inevitably would have obtained the disputed evidence through lawful procedures even without the violation of the defendant’s rights under Article I, section 9; (2) the police obtained the disputed evidence independently of the violation of the defendant’s rights under Article I, section 9; or (3) the preceding violation of the defendant’s rights under Article I, section 9, has such a tenuous factual link to the disputed evidence that that unlawful police conduct cannot be viewed properly as the source of that evidence.”
Id. at 24-25 (some citations omitted).
Accordingly, the purpose of the Oregon exclusionary rule is to “vindicate” a defendant’s personal rights by restoring the defendant to the same position as if “the government’s officers had stayed within the law.” Id. (internal quotation marks omitted). Once the defendant has shown a minimal factual nexus between the unlawful police conduct and the evidence sought to be suppressed, the state may seek to establish that the unlawful police conduct was “independent of or tenuously related to” the event giving the police authority to search. Assessing whether the state has met “that burden requires a fact-specific inquiry into the totality of the circumstances to determine the nature of the causal connection.” Id. at 35.
“Although determining the existence of such a causal connection requires examination of the specific facts at issue in a particular case, we view several considerations to be relevant to that determination, including (1) the temporal proximity between the unlawful police conduct and the defendant’s consent, (2) the existence of any intervening circumstances, and (3) the presence of any circumstances— such as, for example, a police officer informing the defendant of the right to refuse consent — that mitigated the effect of the unlawful police conduct.”
Id. Under Hall’s suppression analysis, then, the question whether the discovery of evidence was attenuated from prior unlawful police conduct is a fact-driven analysis into the “totality of the circumstances,” including intervening circumstances.
*25Defendant asks us to conclude that the principle that discovery of a valid arrest warrant and consequent arrest of a person purges subsequently discovered evidence of the taint of a preceding unlawful seizure of the person was only dictum in Dempster. He further asks us to conclude that Hall implicitly overruled Snyder to the extent that Snyder relied on that principle. The state responds that the central principle of Snyder, derived from Dempster, is not inconsistent with Hall. It contends that the Supreme Court recognized in Hall that certain intervening events will always serve to attenuate the taint of prior unlawful police conduct. In its view, the principle of Snyder and Dempster that discovery of an outstanding warrant serves to attenuate such taint is consistent with the Supreme Court’s view of attenuation in Hall. It further notes that we have acknowledged that consistency in post-Hall cases in which we have applied the principle of Snyder and Dempster, specifically in State v. Langston, 223 Or App 590, 594, 196 P3d 84 (2008), and State v. Allen, 222 Or App 71, 77-79, 191 P3d 762, rev den, 345 Or 503 (2008).
In essence, defendant would have us conclude that we should overrule Snyder because Snyder is inconsistent with Hall. However, if Snyder was inextricably derived from Dempster, then it is for the Supreme Court, not us, to decide whether to revisit the question whether an intervening arrest warrant always purges subsequently discovered evidence of the taint of prior unlawful police conduct. And even if Snyder was not directly derived from Dempster, then defendant must demonstrate that Snyder is plainly wrong. See Newell v. Weston, 156 Or App 371, 380, 965 P2d 1039 (1998), rev den, 329 Or 371 (1999) (Court of Appeals will not overrule its own decision construing a statute unless construction is determined to be plainly wrong); see also State v. Copeland, 247 Or App 362, 370, 270 P3d 313 (2011), affd, 353 Or 816, 306 P3d 610 (2013) (same standard applied to constitutional issue). Because defendant has not demonstrated that Snyder is plainly wrong, we may not reverse the trial court’s denial of defendant’s suppression motion under Article I, section 9.
We disagree with defendant that Hall implicitly overruled the principle expressed in Dempster and Snyder or that that principle is incompatible with the analysis outlined *26in Hall. We have recognized as much in the two post-Hall warrant-attenuation cases cited by the state, in which we discussed and relied on Hall and applied the principle of Dempster and Snyder to conclude that, where evidence is discovered incident to an arrest under a valid warrant, the evidence is purged of the taint of any prior unlawful police conduct.
In Langston, police officers saw the defendant driving a van that was having engine trouble. After the defendant parked the van, the officers pulled alongside it. One of the officers then asked for and obtained the defendant’s name and date of birth. A warrant check revealed the existence of a warrant for the defendant’s arrest. The officers arrested the defendant and inventoried the van in preparation for having it towed; that inventory revealed a backpack containing items suggesting that the defendant was involved in identity theft.
The defendant argued that he had been unlawfully seized when the officers asked him for his name and date of birth and that evidence derived from that seizure should have been suppressed under Hall. The state responded that, among other things, even if the defendant had initially been unlawfully seized, the subsequent discovery of the arrest warrant purged any taint from the unlawful seizure. We agreed with the state on that point, concluding that “the discovery of the outstanding arrest warrant and its subsequent execution interrupted any causal connection between any purported unlawful stop and the seized evidence and provided an independent and alternative basis for the search of the automobile and defendant’s backpack.” 223 Or App at 594. We cited both Dempster and Snyder in support of that conclusion, and, notably, we used the phrase “causal connection,” a phrase taken directly from Hall. We also noted that we had “recently ratified [the] principle” of Dempster in two cases that we had decided after Hall. Id. at 595 (citing Allen, 222 Or App at 79, and State v. La France, 219 Or App 548, 558, 184 P3d 1169 (2008), rev den, 349 Or 664 (2011)). We concluded by stating that “[a]pplying the Dempster/Snyder rule to this case, the discovery and execution of the outstanding warrant for defendant’s arrest purged the taint of any prior unlawful stop.” Id.
*27In Allen, we concluded that the police had arrested the defendant unlawfully, because, at the time of the arrest, they did not have probable cause to believe that he had committed a crime. 222 Or App at 77. While he was under unlawful arrest, the defendant told the officers that there were outstanding warrants for his arrest. One of the arresting officers then searched the defendant’s jacket and found evidence of identity theft and forgery, which evidence the defendant sought to suppress. As in the present case, the defendant argued that he was entitled to suppression under Hall', as in the present case, the state argued that suppression was not appropriate under Dempster/Snyder. Id. at 77-79.
In Allen, we expressly applied the Hall analysis and integrated the Dempster principle into it. We began by noting that the defendant had “established the required minimum factual nexus between the evidence sought to be suppressed * * * and the prior unlawful police conduct.” Id. at 78. We then considered whether the state had “carried its burden under Hall to prove that the preceding violation of defendant’s rights under Article I, section 9, has such a tenuous factual link to the disputed evidence that the unlawful police conduct cannot be viewed properly as the source of that evidence.” Id. Immediately after that statement, we proceeded to discuss the Dempster principle. We then stated that “[b]ased on the above circumstances, we conclude, as we did in Snyder, that the intervening and independent event of the discovery of the outstanding arrest warrants operated to attenuate the taint of the prior unlawful arrest.” Id. at 79 (emphasis added).
Defendant argues that, because Langston and Allen conflict with Hall, they were wrongly decided. We disagree with defendant that those cases necessarily conflict with Hall and, consequently, that Snyder and those cases are plainly wrong. Instead, those cases establish the reverse: that Snyder can be understood to be consistent with Hall and, accordingly, is not plainly wrong. Both Langston and Allen confirm that Snyder can be applied within the Hall framework, viz., at the second step of the Hall analysis, that is, in assessing whether the state has met its burden of showing that “the police obtained the disputed evidence independently of the violation of the defendant’s rights under *28Article I, section 9.” Hall, 339 Or at 25.1 As we said in Allen and Langston, the discovery of a valid warrant is an “intervening and independent” event that severs the causal connection between the unlawful police conduct and the discovery of the disputed evidence for purposes of Article I, section 9, as analyzed under the Hall framework.
We further note that Snyder is not inconsistent with the general purpose of the exclusionary rule as explained in Hall: to restore the defendant to the same position that the defendant would have enjoyed had the police acted lawfully. Once the officers discovered the warrant for defendant’s arrest, they were “bound to obey its command and arrest defendant.” Dempster, 248 Or at 407. No one contends that the principle behind the Oregon exclusionary rule — namely, to restore the defendant to the position that the defendant would have enjoyed had the police acted lawfully — could, or should, operate to negate the arrest pursuant to the warrant. The most that defendant could obtain is the suppression of the evidence; defendant cannot be put back in the position of not having been arrested. Because that is the case, and because the police are authorized to conduct a lawful search incident to that arrest, see, e.g., State v. Hite, 198 Or App 1, 107 P3d 677 (2005), the concept of restoring defendant to the position that he would have enjoyed had the police acted lawfully seems inapposite in those circumstances, viz., when applied to evidence obtained after a lawful arrest. Moreover, Hall itself “rejected the notion that evidence is rendered inadmissible under Article I, section 9, simply because it was obtained after unlawful police conduct or because it would not have been obtained ‘but for’ unlawful police conduct.” Hall, 339 Or at 25. The trial court properly denied the motion to suppress under Article I, section 9, of the Oregon Constitution.
Defendant next contends that suppression was required under the Fourth Amendment. Defendant cites decisions of the United States Courts of Appeal for the *29Sixth, Ninth, and Tenth Circuits for the proposition that “[a]n illegal seizure does not excuse the taint of an illegal stop where the warrant is discovered through means that cannot be differentiated from the illegal stop.” In turn, the state argues that Dempster is a rule of federal constitutional law and is therefore dispositive of the Fourth Amendment issue as well.
As noted, for its conclusion that the discovery of an arrest warrant attenuates the taint of an unlawful stop, Dempster cited two United States Supreme Court cases, Nardone and Wong Sun. While subsequent decisions of this court have made clear that Dempster is a rule of Oregon law, Dempster itself relied only on federal law for its conclusion on suppression. On questions of federal law, we are bound by decisions of the United States Supreme Court and of the Oregon Supreme Court. Fox v. Collins, 213 Or App 451, 463-64,162 P3d 998 (2007). The rule announced in Dempster represents the Oregon Supreme Court’s understanding of the federal exclusionary rule in this Fourth Amendment context. While it is true that the United States Supreme Court has developed attenuation analysis more extensively since Dempster was decided, see Brown v. Illinois, 422 US 590, 95 S Ct 2254, 45 L Ed 2d 416 (1975), it has never directly addressed whether the discovery of evidence as a result of an arrest pursuant to a warrant is attenuated from a preceding unlawful seizure. Dempster did directly address that issue, and, whatever the correctness of the rule announced in that case, in the absence of directly contrary authority from the United States Supreme Court, we are bound by the Oregon Supreme Court’s decision in Dempster.
Despite defendant’s arguments otherwise, the rule of Dempster — that the discovery of an arrest warrant is an intervening circumstance that severs the causal connection between an unlawful stop and a subsequent search — continues to be the rule under Article I, section 9, for suppression analysis. The Oregon Supreme Court’s decision in Dempster controls our analysis for purposes of the Fourth Amendment as well. The trial court did not err in denying defendant’s suppression motion.
Affirmed.

 Of course, the state may also discharge that burden by showing that the evidence would inevitably have been discovered by lawful police procedures or that the discovery of the evidence had such a tenuous factual link with the unlawful police conduct that the latter cannot be said to be the source of the former. See Hall, 339 Or at 25.